Judgment, Supreme Court, Bronx County (Ira R. Globerman, J.) rendered March 15, 2002, convicting defendant, after a nonjury trial, of attempted murder in the second degree, assault in the second degree, criminal possession of a weapon in the fourth degree (two counts), endangering the welfare of a child and criminal contempt in the first degree (two counts), and sentencing him to concurrent terms of 18 years for the attempted murder conviction, 7 years for the assault conviction, and 1 year each for the criminal possession of a weapon and endangering the welfare of a child convictions, to run consecutively to consecutive terms of lVs to 4 years for the contempt convictions, unanimously affirmed.
The court was not obligated, sua sponte, to order a CPL article 730 examination (see Pate v Robinson, 383 US 375 [1966]; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]; People v Morgan, 87 NY2d 878 [1995]). The court was familiar with defendant after observing him during numerous court appearances, and despite the fact that he made questionable decisions and disregarded the sound advice of counsel, there was no indication that defendant was unable to understand the proceedings and assist in his defense. Likewise, there is no evidence to cast doubt on the validity of defendant’s waiver of his right to a jury trial.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining contentions, including those contained in his pro se supplemental brief. Concur—Andrias, J.P., Saxe, Friedman, Williams and Malone, JJ.